Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 45-65 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 45-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2016/0255161, hereinafter Lim).
With respect to claim 45, Lim discloses A method for dynamic sharing of a digital content, the method comprising: 
a. creating a dynamic link by linking a digital content to a code ([0031]-[0034], establishing and updating rules that dynamically determine content to be presented in response to a scan); and 
b. adding one or more specific attributes to the dynamic link, to enable the dynamic sharing of the digital content that is associated with the dynamic link ([0045]-[0047], the content to be delivered in response to the code can be the same or separate depending on the rules), such that the dynamic sharing is based on the specific attributes of the dynamic link ([0066], parameters, dynamic intelligent profiling).
With respect to claim 46, Lim discloses wherein the specific attribute is selected from: time, location, follow counter, users counter, follower user ID and/or profile, group follow mode and any combination thereof ([0008], [0035], [0043], geographic location, user identifier).
With respect to claim 47, Lim discloses wherein the group follow mode attribute comprises validation of the dynamic link when followers acquire the code at the same time frame and/or at the same location ([0008], [0037] checks when the code was scanned, time of day or date).
With respect to claim 48, Lim discloses wherein the time attribute comprises: a specific time frame in which the dynamic link is valid/invalid, expiration time after which 
wherein the location attribute comprises: a geographical location at which the dynamic link is valid/invalid, assignment of different digital content to the dynamic link at different geographical locations, or any combination thereof ([0008], [0037], [0044]- [0045], uses location to determine which link is going to be directed to the device).
With respect to claim 49, Lim discloses wherein the follow counter attribute comprises: number of times the dynamic link can be followed, assignment of different digital content to the dynamic link at different follow counter values, or any combination thereof, and/or 
wherein the user(s) counter attribute comprises: number of users that can follow the dynamic link, assignment of different digital content to the dynamic link at different users counter value, or any combination thereof ([0044], number of times users have received certain content).
With respect to claim 50, Lim discloses wherein the user ID and/or profile attribute comprises: users’ ID list for which the dynamic link is valid/invalid, users’ profile list for which the dynamic link is valid/invalid, assignment of different digital content to the dynamic link based on the user’s ID, assignment of different digital content to the dynamic link based on the user’s profile, or any combination thereof ([0043], [0046], 
With respect to claim 51, Lim discloses wherein the code value is acquired by scanning or reading one or more of: a barcode, a QR code and/or a Near Field Communication (NFC) tag, and/or wherein the code value is acquired by typing or copying a set of characters ([0072], NFC-originated URL).
With respect to claim 52, Lim discloses wherein the digital content comprises: text messages, images, documents, audio files, video files, or any combination thereof ([0033], audio/video content, photographs).
With respect to claim 53, Lim discloses further comprising a step of registration, wherein the registration step comprises providing user details ([0043], user may register wireless device with the computer server system by providing person identification system, demographic information, etc.).
With respect to claim 54, Lim discloses following a dynamic link by a follower, based on the code value and the one or more attributes of the dynamic link, wherein following a dynamic link comprises viewing and/or hearing the digital content ([0033], in response to a scan of the code, audio/video content can be returned, when parameters are passed, content may be a dynamic redirection).
With respect to claim 55, Lim discloses wherein the method is executed on a communication device comprising one or more of: a processor, a transmitting unit, a receiving unit, a display unit, an input unit, a graphical user interface (GUI), location service mechanism, or combinations thereof ([0039], [0047] user scans a hardlink code at certain location and deliver content based on the rules).
With respect to claim 61, Lim discloses wherein the system further comprises global server(s) and/or database ([0027], [0029], QR code encodes network address, URL on the internet.  The internet is communications network is a World Wide Web, which is global).
With respect to claim 65, Lim discloses wherein the code value is acquired using the communication device and/or wherein the communication device is capable of allowing scanning, reading and/or manually inputting the designated code ([0008], hardlink code is scanned by user device and transmits the merchant site address to the wireless device).
With respect to claims 56-60 and 62-64, they are of similar claims as claims 45-51 and are rejected for the same reasons above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457